OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0, filed 24 August 2022, is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
The Amendment filed 24 August 2022 has not been entered. The proposed amendments to claim 1, and the proposed addition of new claim 15, constitute specific embodiments (based on significant change in scope), respectively, of the claimed invention which have not been fully considered by the Examiner in previous prosecution and therefore require further search and consideration than is authorized for the pilot program. In particular, proposed new claim 15 is significantly broader in scope than that of claim 1 defined by the proposed amendments thereto, and does not fall within the scope of amendments to the claims which are appropriate after Final Rejection (see MPEP 714.12; MPEP 2272; and 37 CFR 1.116). All of the objections and rejections previously set forth in the Final Office Action dated 07 July 2022 (hereinafter “Final Office Action”) are maintained. 
To facilitate compact and expedient prosecution of the instant application, the Examiner has provided guidance regarding the proposed amendments and responded to the pertinent arguments below.
The proposed amendments to claim 8 would be sufficient to overcome the objection to claim 8 previously set forth in the Final Office Action. The proposed amendments to claim 8 would also be sufficient to overcome the rejection of claims 8, 10, 12, and 13 under 35 U.S.C. 102(a)(1) as anticipated by Hirose, and the rejection of claim 14 under 35 U.S.C. 103 over Hirose in view of Baker.

Response to Arguments
Applicant’s arguments presented on pp. 8 and 9 of the Remarks filed 24 August 2022, with respect to the rejection of claims 8 and 10-14 under 35 U.S.C. 103 over Craun in view of Ambrose, Hirose, and O’Brien, have been fully considered, but have not been found persuasive and/or are moot.
On pp. 8 and 9, Applicant asserts that (i) Hirose fails to teach the epoxy compound having only two glycidyl groups. This assertion point is moot, as the proposed amendments to the claims which introduce limiting the epoxy compound to having only two glycidyl groups has not been entered.
Additionally (and relevant to the instant claims), Applicant asserts that (ii) the cited portions of O’Brien relied upon by the Examiner (i.e., [0085, 0087]), when considered by one of ordinary skill in the art, disclose the resorcinol diglycidyl ether (diepoxide compound) reacting with hydroxyl terminuses of the polyester disclosed therein (Formula II), thus not reading on Applicant’s claimed epoxy resin moiety which is the reaction product of an epoxy group of an epoxy compound with a carboxyl group of a carboxyl group-containing polyester. 
However, it is the Examiner’s position that Applicant has misconstrued the grounds of rejection which form the prima facie case of obviousness and/or have not considered the totality of the cited disclosures/teachings based on the combination of the cited prior art; as well as appear to be attacking the O’Brien reference individually. 
In particular, the O’Brien reference, as set forth/cited in the grounds of rejection, is not relied upon for the disclosure/teachings relative to the reaction scheme to form the polyester of Formula II. Rather, in short, Craun is relied upon for the general disclosure of the reaction scheme to form Applicant’s claimed copolymer (wherein Craun discloses the use of the polyglycidyl ether of Bisphenol A as the epoxy resin for reaction with the carboxyl groups of the polyester); Ambrose is relied upon for the teaching (and now common/generally accepted knowledge in the art) that it is known to eliminate the use of BPA and diglycidyl ethers thereof from food and beverage can coatings based on epoxies and/or polyesters, as the aforesaid have negative health implications; Hirose is relied upon in substantially the same way as Ambrose – known to replace BPA or diglycidyl ethers thereof with other suitable epoxide-group containing compounds; and lastly, O’Brien, in view of the combination of the foregoing disclosures/teachings, is relied upon for (A) again, the teaching that the use of BPA has negative health risks in the aforesaid types of can coatings, and (B) that resorcinol diglycidyl ether is a suitable and functionally equivalent substitute/replacement to BPA, BPF, and their diepoxide analogs (i.e., the diglycidyl ethers of BPA and BPF) for use in food or beverage can coatings (see MPEP 2144.06(II); 2144.07). 
In other words, the reaction scheme disclosed by O’Brien and referenced by Applicant, is not relied upon in the grounds of rejection set forth by the Examiner based on the combination of the prior art references and their relevant disclosures/teachings.
Applicant is respectfully directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually”. Further, “the test for obviousness is what the combined teachings of the references would have suggested to a person having ordinary skill in the art”. For these reasons, Applicant’s argument(s) have not been found persuasive.

/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782